

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
(Amended as of February 26, 2019, effective July 1, 2019)


 
 
 
 
 
Cash Compensation1
 
Annual Director (non-chair) Retainer
$
37,500
 
Annual Chair Retainer
$
62,500
 
Board Meetings
$
0
 
Committee Chair Retainer
 
Audit
$
11,000
 
Compensation
$
11,000
 
Nominating
$
6,000
 
Committee Service Retainer
 
Audit
$
4,000
 
Compensation
$
4,000
 
Nominating
$
4,000
 



(1) Cash compensation is payable quarterly in advance. New directors appointed
to the Board in the future shall receive a prorated portion of the first
quarter’s fees.


 
 
 
 
Equity Compensation (grants at time of annual meeting) 1
Director (non-chair)
 
Restricted Stock Units with a value of $37,500 (vesting on the earlier of the
one year anniversary of grant or the date of the next annual meeting)
Chair
 
Restricted Stock Units with a value of $62,500 (vesting on the earlier of the
one year anniversary of grant or the date of the next annual meeting)



(1) New directors appointed to the Board in the future, other than in connection
with an annual meeting, shall receive a pro rata amount of the annual equity
grants described above, which shall vest upon the next annual meeting.






